DISMISS; and Opinion Filed April 20, 2016.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-16-00177-CR

                             BETTY JEAN SIMONDS, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F14-52069-K

                             MEMORANDUM OPINION
                        Before Justices Fillmore, Stoddart, and Schenck
                                 Opinion by Justice Fillmore
       Betty Jean Simonds pleaded guilty to possession of methamphetamine in an amount less

than one gram. The trial court deferred adjudication of guilt, placed appellant on two years’

community supervision, and assessed a $1,500 fine.        The State later moved to adjudicate

appellant’s guilt. However, the trial court did not adjudicate appellant’s guilt, but modified the

conditions of her community supervision. Appellant filed a pro se notice of appeal from the trial

court’s order modifying the conditions of supervision. An order modifying the conditions of

community supervision is not an appealable order. See Basaldua v. State, 558 S.W.2d 2, 5 (Tex.

Crim. App. 1977) (no constitutional or statutory authority conferring appellate jurisdiction over

order altering or modifying probation conditions).
       We dismiss the appeal for want of jurisdiction.




                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
                                                    JUSTICE



Do Not Publish
TEX. R. APP. P. 47

160177F.U05




                                              –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

BETTY JEAN SIMONDS, Appellant                          On Appeal from the Criminal District Court
                                                       No. 4, Dallas County, Texas
No. 05-16-00177-CR         V.                          Trial Court Cause No. F14-52069-K.
                                                       Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                           Justices Stoddart and Schenck participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 20th day of April, 2016.




                                                 –3–